UNITED STATES COURT OF APPEALS                           FILED
                              FOR THE NINTH CIRCUIT                          SEP 24 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
CARLOS ERNESTO HENRIQUEZ, AKA                    Nos. 15-71514
Carlos Ernesto Enriquez,                              16-71400
                                                      17-71187
                Petitioner,
                                                 Agency No. A077-079-920
 v.

JEFFERSON B. SESSIONS III, Attorney              ORDER
General,

                Respondent.



Before: LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

       Henriquez’s petition for panel rehearing is granted. The memorandum

disposition filed on March 26, 2018, is withdrawn. A replacement memorandum

disposition is being filed concurrently with this order.

      Henriquez’s petition for rehearing en banc is denied as moot.

      No further petitions for rehearing will be entertained in this case.
                              NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS ERNESTO HENRIQUEZ, AKA                   Nos. 15-71514
Carlos Ernesto Enriquez,                             16-71400
                                                     17-71187
                Petitioner,
                                                Agency No. A077-079-920
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Carlos Ernesto Henriquez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”) (No. 15-71514), and the BIA’s orders

denying his two motions to reopen removal proceedings (Nos. 16-71400 and 17-

71187). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014), and for abuse of discretion the denial of a motion to reopen,

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petitions for

review.

      As to petition No. 15-71514, substantial evidence supports the agency’s

denial of Henriquez’s CAT claim because he failed to establish it is more likely

than not that he would be tortured by or with the consent or acquiescence of the

government of El Salvador. See Garcia-Milian, 755 F.3d at 1033-35 (concluding

that petitioner did not establish the necessary “state action” for CAT relief); Zheng

v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(petitioners’ generalized evidence of violence and crime was not particular to

petitioners and was insufficient to meet the CAT standard).

      As to petition No. 16-71400, in his opening brief, Henriquez fails to

challenge the denial of his first motion to reopen. See Corro-Barragan v. Holder,

                                          2                                   15-71514
718 F.3d 1174, 1177 n. 5 (9th Cir. 2013) (failure to contest issue in opening brief

resulted in waiver).

      Finally, as to petition No. 17-71187, the BIA did not abuse its discretion by

denying Henriquez’s second motion to reopen as untimely and number-barred

where he failed to establish circumstances warranting equitable tolling. See 8

C.F.R. § 1003.2(c)(2); Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir. 2001)

(describing situations where equitable tolling may apply).

      PETITION FOR REVIEW DENIED.




                                          3                                   15-71514